UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6759



LEON SMALL,

                                             Petitioner - Appellant,

          versus


RICKIE HARRISON,     Warden;    CHARLES CONDON,
Attorney General     of the     State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-1328)


Submitted:    July 24, 2003                  Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Small, Appellant Pro Se. Samuel Creighton Waters, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Leon   Small   seeks     to    appeal    the    district     court’s       order

accepting the magistrate judge’s recommendation and denying relief

on his petition filed under 28 U.S.C. § 2254 (2000).                   The order is

not   appealable     unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)   (2000).       A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable        jurists    would      find    that    his

constitutional     claims     are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322,                      , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Small has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                           DISMISSED


                                        2